Pinola, J.,
This is an appeal by Stanley Ostroski of Nanticoke from a suspension of his operator’s license for a period of four months for illegally passing a school bus.
The case was heard de novo. On the basis of the testimony adduced, we make the following

Findings of Fact

1. Appellant was arrested and fined for having on April 2, 1959, at about 3 p.m., improperly passed a stopped bus on U. S. Route 11 in the vicinity of Factoryville.
2. Appellant paid a fine and costs.
3. The Secretary of Revenue, on September 5, 1959, suspended his license because he violated section 1018 of The Motor Vehicle Code of April 29, 1959, P. L. '58,
*5724. The said Vehicle Code did not go into effect until July 1, 1959.

Discussion

Without going into the testimony as to the actual ocurrence, we are required to sustain the appeal.
In Commonwealth v. McKinley, 94 Pitts. L. J. 419, the court quashed an information because it did not state the section and subsection of The Vehicle Code which defendant was charged with having violated by driving at a speed greater than was considered safe and proper.
And in Commonwealth v. Galbo, 30 Dist. R. 614, the court reversed a conviction where the complaint was that defendant violated section 25 of the Act of June 30, 1919, P. L. 678, “by driving his motor-vehicle near the left side of the street,” without specifying which paragraph of section 25 had been violated. The court declared:
“Where an ordinance or statute contains distinct offences, it is not enough to convict a defendant generally without specifying the offence.”
Here the Secretary suspends appellant’s license for violation of an act which was not in effect at the time of the occurrence.
Since The Vehicle Code is penal in nature, it must be strictly construed. From the facts found, we reach the following

Conclusion

Appellant did not violate The Vehicle Code of April 29, 1959, P. L. 58.
We therefore enter the following

Order

Now, November 27, 1959, at 3 p.m., the appellant is not subject to a suspension of his operator’s license.